In a proceeding pursuant to statute (General Municipal Law, § 50-e, subd. 5), for leave to serve a late notice of claim for damages for personal injury, the Town of Carmel appeals from an order of the Supreme Court, Putnam County, dated May 18, 1964, which granted the application. Order reversed on the law and the facts, without costs, and application denied. Findings of fact implicit in the Special Term’s decision reversed, and new findings made as indicated herein. In our opinion, claimant has not shown that his failure to serve the notice within the time prescribed by statute was due to his mental or physical incapacity. Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.